DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered. Claims 54-59, 61-70, 73, 74, 76, and 79 are pending. Claims 54, 61, 70, 73 are amended. Claims 1-53, 60, 71, 72, 75, 77, and 78 are canceled. Claims 56-59, 62, 64-66, 68 remain withdrawn. Claims 54, 55, 61, 63, 67, 69, 70, 73, 74, 76, and 79 are currently being examined as drawn to the elected species of SCARs loci chr10 1391210-1396765 and therapy comprising genome editing. 

Claim Objections
2.	Claim 61 is objected to because of the following informalities: The claim refers to FIG 21C, FIG 20B, FIG 21B, and FIG 20C in the last amended section, however, the claims appear to already recite the relevant material from the Figures and there is no need to reference the Figures. MPEP 2173.05(s) states: “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is 

Specification        
3.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, for example on pages 38 and 47-50. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. Amendment to delete http:// to deactivate the live link is sufficient. See MPEP §  608.01

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 61 is unclear with regards to how the change in expression is represented, how the correlation coefficient is determined, and what the resulting positive or negative correlation coefficient would be to identify an activated SCARS pathway, thus making the scope of the patients receiving treatment unclear. Therefore, the steps performed and the resulting population of treated patients having activated SCARS pathway are unclear. 
Claim 61 recites: “…determining SCARs pathway activation in the cancer by a method comprising determining a relative change in expression for two or more genes in (i) or (ii) or both, compared to a reference gene expression value which is its expression in nonmalignant somatic tissues; determining a correlation coefficient between the change in expression and the corresponding reference values given in the column headed shHERVH/LBP9 of FIG.19A-B, wherein a positive correlation coefficient indicates no SCARS pathway activation and a negative correlation coefficient indicates SCARS pathway activation; and
administering to the subject with SCARs pathway activation in the cancer a therapeutic treatment that silences one or more  SCARS sequences…”

determining a relative change in expression for two or more genes in (i) or (ii) or both, compared to a reference gene expression value which is its expression in nonmalignant somatic tissues; 
determining a correlation coefficient between the change in expression and the corresponding reference values given in the column headed shHERVH/LBP9 of FIG.19A-B; and
identifying a positive or negative correlation coefficient, wherein a negative correlation coefficient indicates SCARS pathway activation, and administering therapeutic treatment to a patient having a negative correlation coefficient.
Thus, the claim requires detecting expression of the claimed genes in a patient cancer cell sample and comparing the expression to that found in normal somatic tissue in order to determine a relative change. The claim then requires determining a “correlation coefficient” between the relative change and “the corresponding reference values given in the column headed shHERVH/LBP9 of FIG.19A-B.” The claim then requires determining if this comparison is a positive or negative correlation coefficient in order to identify what patient is administered therapy. 
	In order to determine a correlation coefficient, there needs to be a series of measurements to indicate a trend of positive or negative correlation. It is unclear how “a relative change” in the protein expression measurement between the patient cancer cells and somatic tissue is numerically represented and how a comparison of this 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 54, 55, 61, 63, 67, 69, 70, 73, 74, 76, and 79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating cancer by identifying genes overexpressed due to SCARS pathway activation and administering a treatment that silences genes overexpressed, does not reasonably provide enablement for administering a treatment .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The claims are drawn to detecting expression of each of the genes in the sets identified in instant Figures 19A and/or 19B in a patient cancer sample, and determining SCARs pathway activation by comparing the expression to expression in normal somatic tissue to determine a change in gene expression value, determining a positive any of the listed SCARS sequence regardless of which genes measured in FIG 19A and 19B are determined to be overexpressed as a result of SCARS pathway activation. The administered therapeutic treatment is not required to target any specific gene that may actually be overexpressed and contributing to carcinogenesis.
The specification does not disclose any working exemplary methods for treating cancer by practicing the claimed methods. The specification discloses that genes in FIG19A and B may be overexpressed in cancers by SCARS pathway activation, and these genes may be located on one of the chromosome sequences claimed.
One cannot extrapolate the disclosure of the specification to the scope of the claims because one could not reasonably expect to treat a cancer by silencing a chromosome region that does not encompass a gene overexpressed as caused by SCARS pathway activation. 

	(i) obtaining a cancer cell sample from the subject;
(ii) detecting expression of each of the genes on the Affymetrix GeneChip U133 Plus 2.0 in the cell sample ([25]; [210]; [212-215]; [226]; [229-230]; Table 1; Example 1);
(iii) administering to the subject a therapeutic agent that reduces expression of one of the genes expressed in the subject’s cancer; wherein the therapeutic agent is antisense, RNAi, or siRNA ([187-189]; [208]);
wherein genes expressed or upregulated in prostate cancer include GSBPL10 (Table 3); PTTG1 (Table 7B); NPPB, MBNL2, MTIF, and MTIM (Table 8B); B2M, TPM1, NPPB, RNF43, PTTG1 (Table 8A); TPM1, TGFBR2, PTTG1, CDK7, CST3, CD44, VAMP5 (Table 8B); CD44, FRZB (Table 20); and COL3A1, TUBB (Table 34);
wherein the prostate cancer is intractable such as recurrent or metastatic ([23]; [25]; [80]; [288]; [319-320]).  CD44 is listed as a gene in instant FIG 19A.
Li et al (Molecular Cancer Research, 2016, 14:344-353, published online February 1, 2016) teach that CD44 expression contributes to prostate cancer proliferation and even drug resistance. CD44 is a marker of cancer stem cells including prostate cancer stem cells. Li et al teach and demonstrate successfully reducing CD44 expression, inhibiting prostate cancer cell proliferation, and enhancing chemosensitivity by administration of CD44 RNAi to prostate cancer cells. Li et al suggest targeting CD44 for prostate cancer therapy (abstract; p. 349, col. 1 to p. 352; Figure 6).

White et al (Oncotarget, 2016, 7:12305-12317) teach utilizing CRISPR-Cas9 gene editing for cancer therapy because it is a highly specific and adaptable tool that provides unparalleled control for editing the cellular genome (abstract). White et al teach and suggest targeting expressed cancer genes with CRISPR-Cas9 for therapy (p. 12305, col. 2; p. 12306, col. 1 to 12313, col. 1; Table 1; Figure 1). 
Han et al (Oncotarget, 2015, 6:44452-44465) teach CD44 is a widely known cancer stem cell marker in various cancers and validated to function in tumor growth, survival, and tumor metastasis. Han et al demonstrate successfully using CRISPR/Cas9 technology to knock out CD44 expression and reduced tumor cell proliferation and stemness (abstract; Figure 6).
Thus, the state of the art is such that silencing the gene identified as overexpressed and contributing to carcinogenesis is reasonably expected to treat cancer. The instant claims do not limit therapy to silencing a gene identified as being overexpressed, therefore one of ordinary skill in the art could not reasonably treat cancer by administration of therapy that silences any of the instantly claimed chromosome sequences that do not even contain a gene overexpressed in the cancer 
Reasonable correlation must exist between the scope of the claims and scope of enablement set forth, and it cannot be reasonably predicted that administering any therapy that silences any of the claimed chromosome sequences will predictably function to treat cancer as claimed. Therefore, in view of the state of the art, the quantity of experimentation necessary,  the breadth of the claims, lack of guidance in the specification, and the absence of working examples, it would require undue experimentation for one skilled in the art to practice the invention as broadly claimed.


6.	All other rejections recited in the Office Action mailed October 20, 2020 are hereby withdrawn in view of amendments. The rejections under 35 USC 102(a)(1) and 35 USC 103(a) as being anticipated and obvious over US Patent Application Publication 2014/0011861, McClelland et al, are withdrawn in view of amendments. McClelland et al do not teach comparing a value in changed gene expression with the numerical values found in instant FIG. 19A-B to determine a positive or negative correlation coefficient. 

7.	Conclusion: No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642